In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00297-CR

____________________


FELICIA LURELIA OTEMS a/k/a FELICIA OTEMS LEON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 95316




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Felicia Lurelia Otems a/k/a Felicia
Otems Leon pled guilty to assault on a public servant.  On January 3, 2006, the trial court
found the evidence sufficient to find Otems guilty, but deferred further proceedings, placed
Otems on community supervision for seven years, and assessed a fine of $ 750.  On April 5,
2007, the State filed a motion to revoke Otems's unadjudicated community supervision.
Otems pled "true" to two violations of the conditions of her community supervision.  The
trial court found that Otems violated the conditions of her community supervision, found
Otems guilty of assault on a public servant, and assessed punishment at twelve years of
confinement.
	Otems's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On October 16, 2008, we granted an extension of time for appellant to file a pro se
brief.  We received no response from appellant.   We reviewed the appellate record, and we
agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
								____________________________
									HOLLIS HORTON
										Justice								
Submitted on February 11, 2009  
Opinion Delivered February 25, 2009							
Do Not Publish

Before McKeithen, C.J., Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.